UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1702


JUSTIN SHERILL KELLY,

                Plaintiff – Appellant,

           v.

SARAH H. CONNER; NORTH CAROLINA PRIVATE PROTECTION SERVICES
BOARD; MICHAEL FORD; WILLIAM MURRAY; GILBERTO NARVAEZ; JASON
KERL; ERIC MICKLEY; RODNEY MONROE; CITY OF CHARLOTTE; JAMES
KEVIN GALYAN,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    David S. Cayer,
Magistrate Judge. (3:13-cv-00636-DSC)


Argued:   October 25, 2016                 Decided:   November 29, 2016


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


ARGUED: Cynthia Earline Everson, EVERSON LAW FIRM, PLLC,
Gastonia, North Carolina, for Appellant.       Jeffrey P. Gray,
BAILEY   &  DIXON,  Raleigh,   North  Carolina;   Robert  Dennis
McDonnell, Charlotte, North Carolina, for Appellees.   ON BRIEF:
Lauren Tally Earnhardt, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, Harold Franklin Askins, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellee Sarah H. Conner; Richard Harcourt Fulton, OFFICE OF THE
CITY ATTORNEY, Charlotte, North Carolina, for Appellee City of
Charlotte; Mark H. Newbold, Charlotte, North Carolina, for
Appellees Michael Ford, William Murray, Gilberto Narvaez, Jason
Kerl, and Eric Mickley.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Officers from the Charlotte-Mecklenburg Police Department

arrested Justin Kelly on two occasions in 2011 for violating

North Carolina’s Private Protective Services Act (PPSA), N.C.

Gen. Stat. § 74C-13(a). Kelly brought this action against those

officers,   the    Private    Protective       Services      Board    (PPSB),     and

other related defendants (collectively the Defendants), raising

claims   under    both   federal       and   state    law.   Relevant     here,   in

Counts 11 and 12 Kelly sought a declaratory judgment under North

Carolina law that the PPSA did not apply to him (Count 11) and

that he had a right to possess firearms (Count 12).

     Following     discovery,      the       Defendants      filed    motions     for

summary judgment. Kelly filed a cross motion for partial summary

judgment limited to Counts 11 and 12. The district court granted

judgment in favor of the Defendants.

     Regarding Kelly’s motion for partial summary judgment, the

district court did not discuss the declaratory judgments sought

in Counts 11 and 12. Instead, the court explained that Kelly

sought   “declaratory     .   .    .    relief       claiming   the    Defendants’

application   of   the   [PPSA]    violated      his     rights   under    the    Due

Process and Equal Protection clauses.” * (J.A. 1035). The court



     * Counts 9 and 13 contained allegations                      that    the    PPSA
violated Kelly’s constitutional rights.



                                         3
then concluded that the PPSA did not violate those rights and

that     “[f]or     these     reasons,    Plaintiff’s       Motion      for    Summary

Judgment as to his Fourteenth Amendment claims is denied.” (J.A.

1035) (emphasis in original). Kelly timely appealed.

       Even if the parties have not questioned our jurisdiction,

we     have   an    independent     obligation       to     establish     it   before

proceeding to the merits of an appeal. See Porter v. Zook, 803

F.3d 694, 696 (4th Cir. 2015). “With few narrow exceptions,”

none of which applies here, “our jurisdiction extends only to

‘appeals from . . . final decisions of the district courts of

the United States.’” United States v. Myers, 593 F.3d 338, 344

(4th Cir. 2010) (quoting 28 U.S.C. § 1291). A decision from the

district court is “final” if “it has resolved all claims as to

all parties.” Fox v. Baltimore City Police Dep’t, 201 F.3d 526,

530 (4th Cir. 2000). We make that assessment by looking at the

“substance”        of   the    district    court’s        decision,     “not    form.”

Porter, 803 F.3d at 696. Thus, “[r]egardless of the label given

a district court decision, if it appears from the record that

the district court has not adjudicated all of the issues in a

case, then there is no final order.” Id.

       In Porter, the habeas petitioner raised “two related but

distinct claims” for juror bias. Id. at 697. The district court

recognized and ruled upon one of the claims but not the other.

As we explained, the court “dismissed Porter’s petition without

                                          4
ruling on or seeming to recognize” the second claim, and “never

passes on a central component of that claim.” Id. at 698-99. In

those circumstances, the court’s failure meant that “it never

issued      a    final       decision     on   Porter’s      habeas       petition”       and,

consequently, meant that we lacked jurisdiction over the appeal.

Id. at 699.

       We conclude that a similar result is required here. The

district        court    denied       Kelly’s       motion       for     partial    summary

judgment,       but     it    did    so   “without      ruling      on    or   seeming      to

recognize” the relief requested by Counts 11 and 12, and it

“never passe[d]” on the “central component” of those claims. The

fact that the court “mislabel[ed] a non-final judgment ‘final’

does not make it so.” Stillman v. Travelers Ins. Co., 88 F.3d

911, 914 (11th Cir. 1996) (internal quotation marks omitted).

       Accordingly, because the district court did not rule on

Counts 11 and 12, it “actually granted partial summary judgment,

and    an       order    that       grants       partial     summary       judgment        ‘is

interlocutory in nature.’” C.H. ex rel. Hardwick v. Heyward, 404

Fed.    App’x     765,       768   (4th   Cir.     2010)    (quoting      American    Canoe

Ass’n v. Murphy Farms, Inc., 326 F.3d 505, 514 (4th Cir. 2003)).

We    therefore       dismiss       Kelly’s    appeal      and   remand    the     case    for

further proceedings.

                                                                 DISMISSED AND REMANDED



                                               5